THE THIRTEENTH COURT OF APPEALS

                                     13-19-00500-CV


               Texas Auto Salvage, Inc., Gary Hack, and Daniel Hack
                                         v.
D D Ramirez, Inc., Danny Ramirez Recycling, Inc., San Antonio Auto & Truck Salvage,
   Danny's Recycling & Precious Metals, LLC, Danny's Recycling, Inc., and Daniel
                               Delagarza Ramirez


                                    On Appeal from the
                        37th District Court of Bexar County, Texas
                          Trial Court Cause No. 2010-CI-02500


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellants.

      We further order this decision certified below for observance.

October 14, 2021